DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ response to the Requirement for Restriction, filed 6 October 2021, in the matter of Application N° 16/488,506.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added, amended, or canceled.  No new matter has been added.
Applicants’ election of Group I (claims 1-16), with traverse, is acknowledged.
Applicants traverse the election on the grounds that consideration of all of the groups would not represent an undue burden to the Examiner.
In response, the Examiner respectfully submits that Applicants’ remarks are unpersuasive.
Per PCT Rule 13.1, the international application shall relate to a group of inventions so linked as to form a single general inventive concept or a “unity of invention” (see MPEP §1850).  Per PCT Rule 13.2, said “unity of invention” is fulfilled by defining a special technical feature that is shared amidst the claimed inventions.  The Rule further specifies that “[t]he expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”  The recitation of generic subject matter in the base claims is sufficient enough to demonstrate a lack of unity amidst the groups set forth in the previous Office Action.  
This is clearly evidenced by the teachings of the cited prior art.  Govil, for instance, is considered to teach the limitations of the elected composition claim 1, as well as other claims dependent therefrom, as discussed herein below.
Since the merits of claim 1 are shown to be met by the prior art, the instantly alleged special technical feature, is respectfully not considered to provide a contribution over the prior art as required above.
Applicants’ election is made FINAL.  The claims of Groups: II and III (claims 17-21 and 24) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Applicants timely traversed the restriction requirement between the composition and methods.
Thus, claims 1-16 are presented and represent all claims currently under consideration.

Information Disclosure Statement
Three Information Disclosure Statements (IDS) filed 23 August 2019, 6 July 2021, and 24 August 2021 are acknowledged and have been considered.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the acid amide group of the polymer is a lactam group.”  There is insufficient antecedent basis for this limitation in the claim because the independent claim recites the active substance containing layer as comprising “at least one polymer with at least one acid amide group as a lateral functional group…”  Since the limitation of claim 2 is not harmonized (i.e., “the” versus “the at least one”), the claim lacks antecedent basis because it is unclear to which of the at least one polymers claim 2 is referring.
The limitation presented in claim 3 presents the same issue in its recitation of “the polymer with acid amide group as a lateral functional group.
Claim 11 recites the limitation “wherein the matrix layer…”  There is insufficient antecedent basis for this limitation in the claim because neither claim 6 nor claim 1 recite the limitation of a matrix layer.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is additionally rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
The same component discussed above is at issue.  Specifically, the active substance-containing layer is recited as comprising at least one polymer with at least one acid amide group as a lateral functional group.  Claim 2 the recites that the acid amide group of the polymer is a lactam group.
Applicants’ definition for lateral functional group as discussed on page five of the instant specification (last full paragraph) establishes that a lateral functional group “is located in a side chain of the polymer” (i.e., synonymous with a pendant group).
The paragraph that follows (bridging pages 5-6) establishes that the nitrogen atom of a lactam group is directly bonded into the main chain, especially a carbon atom of the main chain of the polymer.
The fundamental chemical definitions of these two structures establishes these two recitations as being distinct.  The recitation of claim 2 sets forth that the polymer of claim is defined as being a structurally distinct polymer than what is recited in claim 1 and, therefore, fails to further limit claim 1.
Applicants may cancel the claim, amend the claims to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.






Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Govil et al. (USPN 4,908,213; IDS reference) in view of Miranda et al. (WO 1995/018603; IDS reference).
The invention of claim 1 is directed to a transdermal therapeutic system (TTS), comprising: a) a backing layer that is impermeable to nicotine; b) an active substance-containing 
Govil discloses transdermal patches that contain and deliver nicotine freebase (see e.g., Abstract; Fig. 3):

    PNG
    media_image1.png
    307
    496
    media_image1.png
    Greyscale

Here, item (10) is defined as being the impermeable backing layer.  Item (17) is disclosed as being a protective release liner.  Item (12) is disclosed as being a reservoir in which at least nicotine may reside for delivery.  Item (15) is a second reservoir that may be used to contain an additional drug.  Lastly, item (14) is a rate-controlling membrane which may be included to control release of nicotine from the patch (see col. 4, lines 42-63 and col. 5, lines 33-39).
The reservoir (12) is disclosed as containing nicotine in free base form (see e.g., Table 1; claim 1).  The matrix of the reservoir is additionally taught as comprising components such as polymeric matrix forming materials such as Aerotex® Resin 3730 and stabilizers, added to prevent degradation by heat and light and to improve aging characteristics, which include polyvinyl pyrrolidone (PVP) (see col. 4, lines 4-19 and Table 1).
Disclosure of the Aerotex® Resin 3730 compound meets the limitations directed to the at least one polymer with at least one acid amide group as a lateral functional group, as evidenced by DyStar Industries product description (www.dystar.com/melamine-resins/aerotex-3730/).  Here, the product is taught as being a melamine-formaldehyde condensate synthesis of which is understood to progress as follows (polymerdatabase.com/polymer%20classes/MelamineFormaldehyde%20type.html): 

    PNG
    media_image2.png
    141
    676
    media_image2.png
    Greyscale

Thus, the presence of melamine in the MF polymer is considered to meet the lateral amine functional group limitation.
Disclosure of PVP is considered to meet the limitations recited in claim 2 of the acid polymer amide group of the polymer being a lactam group.  The monomer unit structure of PVP is as follows:

    PNG
    media_image3.png
    140
    117
    media_image3.png
    Greyscale

PVP is classified as a γ-lactam where the pendant group is pendant from the nitrogen that is a heteroatom of a 5-membered ring structure.
Table 1 of the reference is considered to teach and suggest the limitation of claim 4 whereby nicotine is present in an amount ranging from 50-400 mg of the TTS.  The Examiner acknowledges that the Table discloses the presence of each component in the different formulations in terms of weight percent.  However, as each formulation totals 100%, the Examiner submits that a person of ordinary skill in the pharmaceutical arts would immediately recognize that substituting “%” for a different unit of mass, such as “mg,” would produce the same result as well as teach the instant limitation.  Stated another way, the Table teaches that nicotine free base is present in the different patches in weight percent amounts ranging from 5-40 wt%.  If the total weight of the patch is 100 mg (100%), for instance, then the patches are taught as containing 5-40 mg of the nicotine active.
Claim 5 recites materials that may be used to form the backing layer.  Claim 13 recites that the backing layer is transparent.  These limitations are disclosed by the reference (see col. 4, lines 46-55).  The passage discloses that polyesters, in general, may be used as the backing layer.  Additionally, copolymers of vinyl chloride and polyvinylidene chloride (e.g., Saran®) may be used.  Such is considered to not only teach the limitations of claim 13, but also the impermeability limitation recited in claim 1.  As Saran® Wrap is well-established as being a transparent, polymer film used to prolong the shelf-life of perishable products such as food.  To that end, it is known to possess low-permeability to moisture, oxygen, and aromas.  The properties associated with the latter would have been prima facie obvious to the ordinarily skilled consumer.
Claim 6 recites the presence of a self-adhesive layer.  This layer may itself be the active substance-containing layer or a separate layer.  Either way, the self-adhesive layer has one side that is directly adjacent to the detachable protective layer and the other that faces the backing layer.  The structural options towards the backing layer are that it either is directly against it or has an additional layer.  Claim 9 recites that the active substance-containing layer is a self-adhesive layer. 
Figure 3 is presented above and is considered to teach the multilayer format presented in the claim.  Figure 1, shown below, is considered to meet the single-layer structural embodiment:

    PNG
    media_image4.png
    278
    551
    media_image4.png
    Greyscale

Figure 1, presents the release liner (17), the impermeable backing layer (10), and an adhesive layer containing nicotine (11) (see e.g., col. 4, lines 56-66).
The limitations of claim 10 are directed to the materials that may be used to prepare the adhesive layer.  Govil discloses that pressure sensitive adhesives used by the practiced patches include: acrylic (i.e., acrylates), silicones, vinyl acetate, and synthetic or natural rubber adhesives (see  col. 3, lines 10-14).  Table 1 additionally teaches using polyisobutylene PSA’s.  
The limitations recited in claim 11 are broadly and reasonably interpreted as being read on by the foregoing teachings provided over claims 6 and 10.
Therein, claim 11 recites that the TTS of claim 6, wherein the matrix layer and/or the self-adhesive layer or fixing device, if provided, comprise(s) one of the recited cationic and neutral copolymeric materials.
The Examiner broadly and reasonably interprets the cationic polymer limitation as defining any of the layers (e.g., the adhesive layer).  However, the Examiner more critically considers the claim to be met in view of the provided teachings because of the “if provided” limitation.  This recitation is considered to be synonymous with “optionally,” and since it appears the recited layers are optional, then so too are the compositional limitations.
Claim 7 recites that the TTS further comprises component d) and/or e).  Component d) is a matrix layer for controlling the release of the active substance and is self-adhesive.  Component e) is a self-adhesive layer or fixing device that is arranged between the detachable protective layer and the matrix layer.  Claim 8 narrows these options to the presence of both components d) and e).  Figures 1 and 3 are presented above.  What is immediately noticeable is that the drug-containing adhesive layer (11) of Figure 1 is similarly represented as the separate layer (15) in Figure 3.  This would be obvious to the ordinarily skilled artisan as layer (15) is arranged between the rate controlling layer (14) and the protective release liner (17).  Thus, on removal of the release liner, layer (15) would be the layer that adheres to the skin.
Materials disclosed for preparing the rate-controlling membrane (14) are taught as including ethylene-vinyl acetate copolymer, polyvinyl alcohol gels, and silicone films.  Notably, these are polymers that are earlier discussed as being used as adhesive compounds (see col., lines 44-47).
The limitations of instant claim 12 recite that the active substance-containing layer is: a) embedded in the matrix, arranged on the surface of the matrix layer facing the backing layer, or both.  The Examiner submits that both options are taught and suggested by Figure 3.  The second option is taught whereby the Figure places the nicotine containing layer (12) between the rate-controlling (matrix) layer and the backing layer.  The first option recited in claim 12 is also taught considered to be taught as well as the rate-controlling matrix and active-containing layer are embedded within each other.
The limitations recited in claim 14 appear to be directed to the active substance containing layer alone.  Therein, the claim recites that there is less than 2% by weight of acid in the system (presumably the TTS), wherein the weight is based upon the system in the absence of both the release liner and backing layer.
This limitation is met by the reference on several fronts.  First, the reference discloses that acids may be used within the overall system.  For instance, glycyrrhetinic acid is taught as an alternative antipruritic agent.  The antipruritic agent is itself optional, and where it is used, the Examiner submits that options other than glycyrrhetinic acid are available, thereby making the species optional as well.  The only other disclosure of acids are with respect to the preservatives that may be used (see col. 3, line 66 to col. 4, line 3).  Here, maleic acid and EDTA are taught as alternative preservatives and are also, considered as optional and not required.
Applicants’ definition for the acids that would contribute to the recited percentage is provided in the instant specification (see paragraph bridging pp. 15-16).  Therein, the organic acids that are specifically named (e.g., tartaric and salicylic) as well as the inorganic acids (e.g., hydrochloric) are discussed in the reference as defining salts and solvates of the subject nicotine active.  To this end, the Examiner submits that the limitations of the claim are expressly met in view of the reference’s preferred disclosure of nicotine free base (see e.g., Table 1).
The limitations recited in claim 15 require that the ratio of nicotine active to the at least one polymer with at least one acid amide group as a lateral functional group be within the range of 10:1 to 1:2 (aka 0.5-10:1).
This limitation is taught and suggested by the reference (e.g., Table 1).  Therein, the nicotine free base active is taught as ranging from 5-40 wt% of the composition.  Of the five exemplified formulations, Formulation 2 discloses an embodiment that combines nicotine with a silicone-based PSA in a ratio of 40 wt% to 52.5 wt% or a weight ratio of 0.8:1, thereby meeting the limitations of the claim.  Additional combinations of matrix materials and nicotine are taught.  Formulation 5 teaches a nicotine matrix weight ratio of 30% to 25.3% PVA (a weight ratio of about 1.2:1).  The Examiner concedes that PVA, though a polymeric matrix material, does not meet the recited pendant amide group limitation.  However, PVA is taught as an alternative to other adhesive polymer embodiments used to form the matrix.  As such the amounts of the other PSA materials are considered to teach and suggest amounts that may be used to combine with nicotine as well.
Lastly, claim 16 recites that the TTS composition of claim 1 is transparent.  The foregoing teachings are considered to meet this limitation.  As the detachable protective layer is, in its name detachable, the Examiner broadly and reasonably interprets that claim 16, in use, does not require the presence of the detachable layer.  The remaining two required layers of claim 1 are the backing layer and the active-containing matrix layer.  The former, as discussed above, is taught and suggested as being made using Saran®, which is known in the art as being transparent.  The latter layer is taught as being made using Aerotex® Resin 3730, whose appearance, according to DyStar Industries, is also clear (www.dystar.com/melamine-resins/aerotex-3730/).  Thus, the practiced patch of claims 1 and 16, when in use, is taught and suggested as being transparent. 
Based on the teachings of the reference and the supporting evidence provided by the state of the prior art, it is immediately apparent that one of ordinary skill in the art, before the effective filing date of the instant invention, would have had a reasonable expectation of success in producing the claimed transdermal therapeutic system.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.
	
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Govil et al. (USPN 4,908,213; IDS reference) in view of Miranda et al. (WO 1995/018603; IDS reference).
The limitations recited by claims 1, 2, and 4-16 are discussed above at length.  The teachings of Govil are also presented above.  Of particular note is that Figures 1 and 3 disclose the structural limitations recited by the claims.  The presence of both an impermeable laminate and a detachable protective layer (aka release liner) is taught as is the at least one layer comprising nicotine free base and at least one polymer with at least one acid amide group as a lateral functional group.  The compositional limitations set forth in claim 2 are also disclosed as the acid amide group of the polymer is a lactam group, namely PVP.
Where Govil is considered to be deficient is with respect to the recitation of claim 3, whereby the at least one polymer with at least one acid amide group as a lateral functional group is a vinylpyrrolidone-vinyl acetate copolymer that is partially hydrolyzed.  Per the instant specification, the Examiner understands this recitation to be represented by the trademarked product Kollidon® VA-64.
As discussed above with respect to the teachings of Govil over claim 2, it is understood that the reference discloses the use of polyvinylpyrrolidone as a stabilizer that is formulated with nicotine free base within the matrix of the transdermal patch.
However, Govil does not expressly teach the use of polyvinylpyrrolidone compounds such as partially-hydrolysed, vinylpyrrolidone-vinyl acetate copolymer or that it is formulated in the matrix with nicotine.
This deficiency is remedied by Miranda whose disclosure, like Govil, is directed expressly to transdermal therapeutic systems (TTS) such as are presented in Figure 1 (see also Abstract): 

    PNG
    media_image5.png
    241
    404
    media_image5.png
    Greyscale

As defined by the discussion of the Figure (see pg. 33, lines 5-14), the practiced TTS (10) is composed of a monolithic body (11), a protective release line (12), and a backing layer (13).
The monolithic body is defined further in the claims of Miranda as comprising: (1) a rubber, (2) a polyacrylate, (3) a drug present in a pharmacologically effective amount, and (4) a soluble polyvinylpyrrolidone, present in an amount sufficient to solubilize all the drug and compensate for the decrease in drug solubility resulting from incorporation of the rubber.
The rubber is a rubber adhesive such as polysiloxane (see e.g., pg. 5, lines 32-34).
The drug is taught as being embodied by many different classes and species of active ingredients.  Nicotine is preferably disclosed in claim 17 as well as Example 17.  The Examiner additionally notes that disclosure in claim 17, for instance, is of nicotine as opposed to a salt thereof, solvate thereof, etc.  The Examiner thus broadly and reasonably interprets this disclosure as the monolithic body containing the free base form of the drug.  The use of this form is further supported by the reference (see e.g., bridging paragraph of pp. 28-29).
Lastly, the monolithic body discloses the inclusion of a soluble PVP (see e.g., claim 1, 17, Example 17, and paragraph bridging pp. 4-5).  
Here, the term “polyvinylpyrrolidone” or “PVP” is disclosed as “refer[ring] to a polymer, either a homopolymer or copolymer, containing N-vinylpyrrolidone as one of the monomeric units.  Typical PVP polymers are homopolymeric PVPs and copolymers of vinyl acetate and vinylpyrrolidone. The homopolymeric PVPs are known to the pharmaceutical industry under a variety of designations including the generic name poly(1-vinyl-2-pyrrolidone) and the trademarks Povidone, Polyvidone, Polyvidonum and Polyvidonum. The copolymer vinyl acetate/vinylpyrrolidone is known to the pharmaceutical industry as Copolyvidon, Copolyvidone, and Copolyvidonum. Suitable PVP polymers include those sold under the trademark Kollidon by BASF AG, Ludwigshafen, Germany. Preferred are Kollidon 17PF, 25, 30, 90, and VA 64.” [emphasis added]
 Backing materials are defined in the reference as being substantially impermeable to the drug and being composed of such materials as polyesters (see e.g., claim 4, and pg. 33, lines 21-28).
The teachings of Miranda are considered to place within the ordinarily skilled artisan’s possession an expanded definition of Govil’s polyvinylpyrrolidone stabilizer compound.  As acknowledged above, Govil only teaches using PVP to stabilize nicotine free base.  However, Miranda not only teaches using PVP in combination with nicotine free base (see claim 17), but it also guides the artisan’s understanding that “PVP” is preferably inclusive of such additional polymers as Kollidon® VA-64.
Based on the combined teachings of the references, it is readily apparent that one of ordinary skill in the art, before the filing date of the instantly claimed invention, would have been motivated by the preferred disclosure of Miranda to replace PVP with Kollidon® VA-64.  The PVP polymers disclosed by Miranda are broadly and reasonably interpreted by the Examiner as also functioning as a stabilizing component to the patch, particularly given that they are used to maintain the drug (e.g., nicotine free base) in solution form.  The reference expressly discloses that “[s]oluble PVP is known as a crystallization inhibitor for transdermal preparations.” (see pg. 3, lines 9-10).  Thus, given that stability of the deliverable drug is paramount in both the teachings of Govil and Miranda, and that Miranda preferably teaches that Kollidon® VA-64 is a preferred soluble form of PVP, the Examiner respectfully submits that the ordinarily skilled artisan would have had a reasonable expectation of successfully producing the claimed invention.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill, absent a clear showing of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615